The judgment of the Court of Appeals is affirmed.
A writ of prohibition will not be granted to prevent proceedings in a lower court concerning matters as to which such court has power to determine its own jurisdiction. Wisner v.Probate Court of Columbiana County, 145 Ohio St. 419,61 N.E.2d 889; State, ex rel. Levy, v. Savord, 143 Ohio St. 451,55 N.E.2d 735; 32 Ohio Jurisprudence, 581, Section 20.
The writ will not issue to prevent an erroneous judgment, or to serve the purpose of appeal, or to correct mistakes of the lower court in deciding questions within its jurisdiction. State, exrel. Norris, v. Hodapp, Judge, 135 Ohio St. 26,18 N.E.2d 984; 32 Ohio Jurisprudence, 572, Section 9; State, ex rel.Garrison, v. Brough, 94 Ohio St. 115, 113 N.E. 683; 32 Ohio Jurisprudence, 586, Section 24. See, also, State, ex rel.Niederlehner, v. Mack, Judge, 125 Ohio St. 559, 182 N.E. 498.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur. *Page 66